IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MIKHAIL MURRAY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-990

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 4, 2015.

An appeal from the Circuit Court for Gadsden County.
Jonathan E. Sjostrom, Judge.

Nancy A. Daniels, Public Defender, and Melissa Joy Ford, Assistant Conflict
Counsel, Office of Criminal Conflict and Civil Regional Counsel, Region One,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      We affirm Appellant’s conviction without comment, but remand to the trial

court to correct scrivener’s errors in the written sentence and order of probation.
The written sentence contains a special provision that Appellant not possess any

weapons, guns, or blunt objects, while the trial court’s oral pronouncement at

sentencing was that Appellant “is not to possess any weapons. No guns, knives, or

blunt objects he intends to be used as a weapon.” The written order of probation

contains a similar special condition to Appellant’s probation and an erroneous

indication that Appellant had “been found guilty by the court trying the case

without a jury.” Appellant raised these issues in a timely filed motion pursuant to

Florida Rule of Criminal Procedure 3.800(b)(2), but by operation of rule

3.800(b)(2)(B), the motion was deemed denied after 60 days.

      We reverse and remand for the trial court to conform the written sentence

and order of probation to the oral pronouncement and to correct the order of

probation to reflect that Appellant was found guilty by jury verdict. Fisher v. State,

697 So. 2d 1291, 1292 (Fla. 1st DCA 1997). Appellant need not be present for the

correction of these scrivener’s errors. Knight v. State, 114 So. 3d 1067, 1067 (Fla.

1st DCA 2013). Appellant’s judgment and sentence are otherwise affirmed.

       AFFIRMED in part, REVERSED in part, and REMANDED with
instructions.

LEWIS, C.J., RAY and KELSEY, JJ., CONCUR.




                                          2